Citation Nr: 1231666	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a rating in excess of 30 percent for degenerative joint and disc disease of the cervical spine, residuals of cervical injury to C1-2 (cervical spine disability).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1958 to May 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) appear to be satisfied, the Board finds that further development is needed for VA to meet its duty to assist the Veteran in developing evidence to substantiate his claim.  

Significantly, an October 2007 magnetic resonance imaging (MRI) revealed multi level degenerative disc disease (DDD) and foraminal stenosis.  A November 2007 VA neurology consult revealed the Veteran had diminished vibration (by 10 seconds) in his fingers (though peripheral neuropathy in the upper extremities was not diagnosed).  On March 2008 VA examination the Veteran's claims file was not available for review.  The Veteran complained of frequent neck pain and intermittent numbness of the hands in a glove distribution.  There was decreased sensation to pinwheel in the left palm.  Biceps, brachioradialis and triceps reflexes were absent bilaterally.  No diagnostic studies were conducted.  It was simply noted that the Veteran had limited cervical spine motion.  The examiner indicated that comments in the report were based on oral history provided by the Veteran and clinical findings.  

As it is essential that each disability be viewed in relation to its history (see 38 C.F.R. § 4.1) and the March 2008 examiner did not have access to the entire history of the Veteran's cervical spine disability, that examination is inadequate for rating purposes.  

It is also noteworthy that governing rating criteria provide that compensable neurological manifestations of cervical disc disease are to be separately rated.  It is not clear from current record whether or not the Veteran's service- connected cervical spine disability has compensable neurological manifestations, and further examination is needed to address that question also.  

Finally, the most recent [VA] treatment records associated with the record [from the Sacramento VA Medical Center (VAMC)] are dated in November 2007.  On March 2008 VA examination the Veteran identified some subsequent VA evaluations and treatment, and given the nature of the disability at issue, it is likely that further and more contemporaneous VA evaluation and treatment records are also outstanding.  Updated records of any treatment the Veteran has received for his cervical spine disability since November 2007 are pertinent evidence in the matter at hand, and outstanding VA records of cervical spine evaluations and/or treatment are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify any (and all) providers of treatment he has received for his cervical spine since November 2007, and to provide releases for VA to obtain records of any such private treatment.  The RO should secure for the record copies of the complete clinical records from all providers identified (to specifically include all updated, since November 2007, records of VA evaluations/treatment). 

2.  The RO should then arrange for an orthopedic examination of the Veteran to ascertain the severity of his service connected cervical spine disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any indicated studies (e.g., to assess any neurological manifestations) should be completed.  The examiner should describe all findings (to include ranges of motion) in detail.  The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  The examiner should further indicate the total duration of incapacitating episodes (required bed rest prescribed by a physician and treatment by a physician) of intervertebral disc syndrome during the previous 12 months, if any.  .

The examiner should also ascertain whether or not the Veteran has any neurological manifestations of his cervical disc disease (if a neurological consultation is deemed necessary, such should be arranged) and, if so, describe their nature, severity (and comment on any associated impairment of function.  The examiner should identify any neurological impairment found (by indicating the nerve affected), and comment regarding whether it is best described as neuritis, neuralgia, or complete or incomplete paralysis (indicating the degree of any such involvement, and describing any related impairment of function).  The examiner must explain the rationale for all opinions.

3. The RO should then review the record and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

